Citation Nr: 0611219	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  00-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for gastritis, 
esophagitis, and hiatal hernia, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to the veteran's service-
connected disabilities of the left knee, right knee, lumbar 
spine, and digestive system.

3.  Entitlement to service connection for a psychiatric 
disorder, including depression and dysthymic disorder, 
claimed as secondary to the veteran's service-connected 
disabilities of the left knee, right knee, lumbar spine, and 
digestive system.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
December 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran's representative in its February 2006 brief 
asserts that the record does not contain current findings 
regarding the veteran's service-connected gastrointestinal 
disorders.  The veteran last underwent a VA examination in 
April 2002.  At that time the veteran's claims file was not 
made available to the examiner.  Additionally, the veteran 
has continued to receive treatment for her gastrointestinal 
disorders since that time.  A current examination should be 
provided to the veteran.

Regarding the veteran's claim of service connection for a 
psychiatric disorder, the examiner who conducted a May 2002 
examination did not provide an opinion regarding the 
relationship of the veteran's current mental disorder to her 
service-connected disabilities.  Although a supplemental 
opinion was later provided by another VA psychiatrist, that 
psychiatrist did not examine the veteran.  A new examination, 
with a nexus opinion by the examining physician, should be 
provided to the veteran.

Finally, duty to assist letters provided to the veteran in 
December 2001 and November 2003 are insufficient with regard 
to the veteran's claims for service connection on a secondary 
basis.  Additional notice should be provided to the veteran.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder and a cervical spine 
disability, both claimed as secondary to 
the veteran's service-connected 
disabilities.

2.  Provide VA esophagitis and hiatal 
hernia and stomach, duodenum, and 
peritoneal adhesions examinations to the 
veteran in order to assist in evaluating 
the severity of the veteran's service-
connected gastritis, esophagitis, and 
hiatal hernia.

The claims folder, including reports of 
VA examinations of the veteran in June 
1999 and April 2002, must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

All relevant inquiries on both 
examination worksheets should be 
completed.

3.  Provide a VA spine examination to the 
veteran to assist in determining whether 
the veteran has a current cervical spine 
disability that is related to her 
service-connected disabilities.

The claims folder, including the report 
of an April 2002 VA spine examination, 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

The examiner should opine whether any 
current cervical spine disorder is "at 
least as likely as not" (likelihood of 
50%) caused by or aggravated by the 
veteran's service-connected disabilities.  
(The veteran's service-connected 
disabilities include a lumbar spine 
disability, a left knee disability, a 
right knee disability, gastritis, 
esophagitis, and hiatal hernia.)  A 
complete rationale should be provided for 
any opinions expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find 
against the conclusion.

4.  Provide a VA mental disorders 
examination to the veteran to assist in 
determining whether the veteran has 
dysthymic disorder, depression, or any 
other psychiatric disorder that is 
related to her service-connected 
disabilities.

An examiner who has not evaluated the 
veteran or the veteran's case previously 
should conduct the examination.  (The 
veteran underwent VA examinations in June 
1998 and May 2002, and a VA third 
psychiatrist provided a supplemental 
opinion in May 2003.)

The claims folder, including the reports 
of VA examinations of the veteran in June 
1998 and May 2002, must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should opine whether any 
current psychiatric disorder is "at 
least as likely as not" (likelihood of 
50%) caused by or aggravated by the 
veteran's service-connected disabilities.  
(The veteran's service-connected 
disabilities include a lumbar spine 
disability, a left knee disability, a 
right knee disability, gastritis, 
esophagitis, and hiatal hernia.)  A 
complete rationale should be provided for 
any opinions expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find 
against the conclusion.

5.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

